Citation Nr: 1036760	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-40 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his father and a friend


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to October 
1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the RO in St. 
Petersburg, Florida, which continued a 30 percent evaluation for 
bronchial hyperreactivity asthma and denied service connection 
for PTSD and anxiety attacks.  In December 2009, the Board denied 
entitlement to an increased evaluation for asthma and service 
connection for a panic disorder, and remanded the issue of 
service connection for PTSD for further development.  The PTSD 
issue returns now for appellate consideration.  

In a July 2010 statement, the Veteran's representative drew 
attention to the fact that the Veteran had requested a Travel 
Board hearing.  Although the Veteran did request a hearing in his 
October 2005 VA Form 9, the record reflects that a Travel Board 
hearing was subsequently held at the RO before the undersigned in 
October 2009.  That hearing included testimony on the issue of 
service connection for PTSD, and a transcript of that proceeding 
has been associated with the claims file.  The Veteran has at no 
time argued that the October 2009 hearing was inadequate or 
otherwise requested a new hearing.  

In a May 2010 SSOC Notice Response form, the Veteran requested 
that VA wait the full 30-day period to give him a chance to 
submit additional evidence in support of his appeal.  That 30-day 
period has passed, and VA has not received any additional 
evidence.  The Board may proceed with appellate review.  


FINDING OF FACT

The Veteran does not have a current valid diagnosis of PTSD in 
conformance with the DSM-IV.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f), 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


In the interest of clarity, the Board will first discuss certain 
preliminary matters. The Board will then render a decision.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, in December 2009, the Board remanded the issue 
currently on appeal.  The Board instructed the AOJ to obtain 
outstanding VA psychiatric treatment  records, schedule the 
Veteran for a psychiatric examination, and readjudicate the 
claim.  On remand, the AOJ obtained outstanding VA treatment 
records, provided Veteran with an examination, and readjudicated 
the claim.  Thus, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in September 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 
120-21.  The letter advised the Veteran of the information 
necessary to substantiate the claim, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his claim, 
and advised that it was ultimately his responsibility to support 
the claim with appropriate evidence.  

During the pendency of the appeal, the VCAA notice requirements 
were interpreted to apply to all aspects of claims, to include 
the assignment of disability rating and effective date elements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A May 2006 
letter provided the Veteran with notice concerning the assignment 
of disability ratings and effective dates.  

Subsequent to the issuance of the May 2006 letter, the Veteran's 
claim was readjudicated in a June 2008 supplemental statement of 
the case (SSOC).  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  A request 
for the Veteran's Social Security Administration records returned 
a negative response, and the Veteran was notified accordingly in 
an August 2008 letter.  As previously noted, the Veteran 
requested in his May 2010 SSOC Notice Response form that that VA 
wait the full 30-day period to give him a chance to submit 
additional evidence in support of his appeal.  That 30-day period 
has passed, and VA has not received any additional evidence.  The 
Veteran has at no time since then referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a medical examination in April 2010 to 
assess the current nature and etiology of his claimed PTSD.  In 
this regard, it is noted that the opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual foundation 
for the conclusions that were reached.  The Board, therefore, 
concludes that the April 2010 examination report is adequate upon 
which to base a decision in this case.  See Nieves-Rodriguez, 
supra.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The Veteran contends that he currently has PTSD as a result of 
combat service in the Persian Gulf.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including psychoses, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection for PTSD generally requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).  A diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which simply mandates that, 
for VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
38 C.F.R. § 3.304(f).  

During the pendency of this appeal, VA amended its adjudication 
regulations governing service connection for PTSD, effective July 
13, 2010, by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  Specifically, the final rule amends 38 C.F.R. § 
3.304(f) by adding a new paragraph (f)(3), which reads as 
follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 29,843-52 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)), as corrected by 75 Fed. Reg. 41,092-01 (July 15, 
2010).  The provisions of this amendment apply to applications 
for service connection for PTSD that, among others, were appealed 
to the Board before July 13, 2010 but have not been decided by 
the Board as of July 13, 2010.   Accordingly, the provisions 
apply to this case.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that under 
38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder. See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. 

As indicated above, the change in regulation under 38 C.F.R. § 
3.304(f)(3) provides for liberalized evidentiary standards for 
establishing in-service stressors, but do not alter the 
evidentiary requirements found under 38 U.S.C.A. § 1154(b) where 
a veteran is determined to be a "combat veteran."  Accordingly, 
in addressing the CAVC's order, the first pertinent inquiry is 
whether the Veteran is a "combat veteran" justifying 
application of 38 U.S.C.A. § 1154(b).  

The Board concludes that the Veteran is indeed a combat veteran.  
Service personnel records list his military occupational 
specialty as a rifleman and indicate that he was awarded the 
Combat Action Ribbon for his service.  As the Board finds that 
the Veteran did participate in combat during service, application 
of 38 U.S.C.A. § 1154(b) in this case is warranted.  

The analysis, however, does not conclude with a determination of 
combat.  As noted above, in order to establish service connection 
for PTSD, there must also be evidence of a valid medical 
diagnosis of PTSD under DSM-IV, as well as link between current 
PTSD and the in- service stressor.  See 38 C.F.R. § 3.304(f) 
(2009).

VA treatment records show that the Veteran has received 
psychiatric treatment for various conditions, including a panic 
disorder that is complicated by alcohol dependence.  A March 2007 
psychiatry discharge plan shows that the Veteran had been 
admitted for alcohol abuse/withdrawal and diagnosed with alcohol 
dependence and substance induced mood disorder.  

Treatment records from the Vet Center and the North Florida 
Medical Clinic reveal assessments of PTSD, panic disorder and 
alcohol abuse.  A June 2009 medical statement from Dr. G.M. Young 
of the North Florida Medical Clinic states that the Veteran has 
been diagnosed with PTSD, severe anxiety disorder with panic 
attacks, and insomnia.  

As previously noted, the Veteran was provided a VA psychiatric 
examination in April 2010.  The Veteran's medical treatment 
records were reviewed.  The examiner noted the Veteran's history 
of outpatient psychiatric treatment, which included VA treatment 
for bipolar disorder/PTSD/alcohol dependence and private 
treatment for PTSD with anxiety attacks.  Also noted was the 
Veteran's history of hospitalization for treatment of a mental 
health disorder, which included VA treatment for an anxiety 
disorder, substance induced mood disorder, alcohol dependence, 
and benzodiazepine dependence.  The Veteran's combat experience 
during the Desert Storm was acknowledged as a stressor.  
Following psychiatric examination and testing, the Veteran was 
diagnosed with an anxiety disorder NOS, alcohol dependence (in 
reported sustained remission), and benzodiazepine dependence.  
The examiner explained that the exaggerated startle response was 
associated with the anxiety disorder NOS, and the poor 
concentration could be due to any or all of the three disorders.  
Based on the review of the claims file and medical records, the 
examiner concluded that the Veteran did not meet the DSM-IV 
criteria for PTSD.   Specifically, it was noted that the Veteran 
did not endorse any current or recent re-experiencing symptoms 
from Criterion B.

After reviewing and weighing all of the evidence of record, the 
Board concludes that the preponderance of the evidence is against 
a finding that the Veteran has a current valid diagnosis of PTSD 
in conformance with the DSM-IV criteria.  Although records from 
the Vet Center and the North Florida Medical Clinic reflect 
assessments of PTSD and the statement from Dr. Young likewise 
reports a diagnosis of PTSD, PTSD could not be confirmed at the 
recent April 2010 examination.  Specifically, the examiner 
determined, after a thorough psychiatric examination of the 
Veteran, that the Veteran did not meet the DSM-IV criteria for 
PTSD.  Notably, the evidence from the Vet Center and North 
Florida Medical Clinic/Dr. Young does not show that any of the 
assessments of PTSD therein were based on the DSM-IV criteria.  
See 38 C.F.R. § 3.304(f).  In this regard, the Board finds the 
probative value of the April 2010 examination report, which found 
that the Veteran did not have PTSD based on DSV-IV criteria, to 
outweigh that of the evidence from Vet Center, North Florida 
Medical Clinic/Dr. Young, which reflect assessments of PTSD but 
fail to show PTSD based on the DSM-IV criteria.  Furthermore, the 
evidence demonstrates that the Veteran has consistently been 
diagnosed with a panic disorder (also variously characterized as 
a mood or anxiety disorder) that is complicated or induced by his 
alcohol dependence.  His medical history reflects longstanding 
problems with, and treatment for, alcohol dependence.  Taking 
into account all of the relevant evidence of record, the Board 
concludes that the Veteran does not currently have PTSD.  

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 
141, 143 (1992) (holding that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability).  

The Board acknowledges that the Veteran can attest to factual 
matters of which he has first-hand knowledge, for example, he is 
competent to report that he experiences certain symptoms.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Veteran as a lay person, however, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the nature of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, 
while the Veteran is competent to report what he experiences, he 
does not have medical expertise and cannot provide a competent 
opinion regarding diagnosis and causation.  In this regard, the 
Veteran is not competent to state that he in fact suffers from 
PTSD.  The evidence of record does not show that he has a valid 
medical diagnosis of PTSD under DSM-IV.  Without such a 
diagnosis, the Veteran's claim fails to meet the requirements for 
service connection.  See 38 C.F.R. § 3.304(f). 

In view of the foregoing, the Board concludes that service 
connection for PTSD is not warranted.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


